Case 7:14-cr-00768-VB Document 508 Filed 11/13/20 Page 1of1

 

i \
\

UNITED STATES DISTRICT COURT

f
JU
SOUTHERN DISTRICT OF NEW YORK "|

 

 

x ‘on |

KEVIN WILTSHIRE, oS S| 1) Vl] si Wi

Petitioner, : ORDER
Vv. : 20 CV 630 (VB)

: 14 CR 768-8 (VB)

UNITED STATES OF AMERICA,

Respondent.
-- X

 

By order dated September 14, 2020, the Court granted the parties’ joint request to provide
a further update by October 14, 2020, regarding their efforts to reach an agreed-upon resolution
of this case. To date, they have not done so, Accordingly, the Court sua sponte extends to
November 20, 2020, the parties’ time to file an update.

The Court expects its orders to be complied with, especially in criminal cases, and should
not have to babysit experienced lawyers in this regard.

Dated: November 13, 2020
White Plains, NY

SO ORDERED:

Vl

Vincent L. Briccetti
United States District Judge

 
